Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered September 27, 1988, convicting her of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s summation was a fair response to the defense counsel’s summation (see, People v Gavins, 118 AD2d 582). Defense counsel made the credibility of the complaining witness the central focus of her summation. Under the circumstances, the prosecutor’s comments did not constitute improper bolstering. Moreover, the remarks neither shifted the burden of proof nor appealed to juror sympathy. Rather, the prosecutor’s remarks represented a fair response to defense counsel’s summation (see, People v Lilly, 139 AD2d 671).
Contrary to the defendant’s contention, the facts of this case do not amount to a "rare case” where the sentence imposed is unconstitutionally harsh as applied (see, People v Broadie, 37 NY2d 100, 119, cert denied 423 US 950; People v Serviss, 137 AD2d 637; People v Donovan, 89 AD2d 968, affd 59 NY2d 834; cf., People v Robinson, 68 AD2d 413). Brown, J. P., Kooper, Eiber and O’Brien, JJ., concur.